Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Remarks
This Final action is in response to communications filed on 03/05/2021, claim 2, 13, 19 and 20 has been amended and claim 5 has been cancelled per Applicant’s request. Therefore, claims 1-4 and 6-20 are presently pending in the application and have been considered as follows.
Examiner Note
In light of the applicants amendment the examiner hereby withdraws his previous 35 USC 101 rejection of claim 20.

In light of the applicants amendment the examiner hereby withdraws his previous 35 USC 112(b) rejection of claim 5.
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. 
-The applicants’ remarks on page 7-8 with respect to:
“Amended claim 2 recites, in part: performing the scene recognition comprises: extracting a scene image feature according to the real-time image information, and inputting a pre-trained model to obtain the scene recognition result to indicate safety or danger. (Emphasis added.) Amended claim 13 recites similar elements.”
“Although the Action alleges that the above-mentioned technical features are disclosed by Chhabra, Applicant respectfully disagrees and asserts that Chhabra fails to teach or suggest the above-mentioned technical features.”
“In the technical solution of amended claims 2 and 13, performing the scene recognition comprises: extracting a scene image feature according to the real-time image information, and inputting a pre-trained model to obtain the scene recognition result to indicate safety or danger. Thus, the scene image feature is extracted from the real-time image information, so as to perform a subsequent determination to obtain the scene recognition result.”
“In paragraph [0040] Chhabra, "the risk classifier module 216 is configured to apply a machine-learning classifier to the sensor data to identify an elevated risk of malicious attack to the computing device 102".
“For at least these reasons, Chhabra fails to teach or suggest at least "performing the scene recognition comprises: extracting a scene image feature according to the real-time image information, and inputting a pre-trained model to obtain the scene 

Have been carefully considered but are non-persuasive;

The examiner respectfully disagrees and notes that Chhabra discloses in paragraph 0040 a risk modifier classifier module that apply machine learning classifier to various sensor data. The sensors are described in paragraph 0021 as “a camera 136, a voice sensor 138, one or more motion sensor(s) 140, a biometric sensor 142, a thermal imaging sensor 144, a skin conductance sensor 146, and/or a heart rate sensor 148.” and the classifiers are described in para. 0057 as “The computing device 102, for example, may use a fraud detection classifier to identify potential fraud concerning user identification or authentication. The computing device 102 may perform a statistical analysis of the sensor data to identify and classify patterns associated with normal operation and malicious attack. The computing device 102 may primarily detect patterns observed just prior to and during a malicious attack. The computing device 102 may attempt to detect any malicious attack such as attempted authentication fraud or spoofing, theft, physical intrusion, network intrusion, or other attacks.” The claims do not narrowly define either real-time image information or scene image feature, as such the examiner has taken a broad and reasonable interpretation of real-time image information to be information related to a real time live capture of a user such as a camera continuously recording and collecting information In block 304, the computing device 102 verifies one or more user authentication factors…. Authentication factors may be embodied as, for example… a biometric authentication factor such as a fingerprint or facial recognition…  In block 306, the computing device 102 determines whether the user has successfully authenticated, based on the authentication factors. If so, the method 300 branches ahead to block 310… Referring back to block 306, if the user successfully authenticates, the method 300 branches ahead to block 310, in which the computing device 102 analyzes sensor data received from one or more of the sensors 134 to determine the probability that the user is being coerced into performing authentication.” Thus Chhabra discloses extracting (e.g. obtaining) features in real time after a user is authenticated for unlocking their device and applying each feature obtained to different machine learning classifiers to determine if the user is under duress (e.g. danger) or not (e.g. safe). Thus, the applicant’s arguments are considered non-persuasive. 
Examiner Note
With regards to the modules of claim 13-18, the claims do not invoke a 35 USC 112(f) interpretation as paragraph 0115 of the present applications makes clear that the modules are implemented by processor executing instructions or hardware “The image acquisition module 310, the facial feature extraction module 320, the storage medium module 330, the face comparison module 340, the scene recognition module 350, the physical lock control module 360, the alarm module 370, and other modules may all be implemented by a processor executing program instructions stored in a storage device, and may also be implemented by special-purpose or general-purpose electronic hardware (or circuits)”.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150310259 to Lau et al. (hereinafter “Lau”) in view of US 20160180078 to Chhabra et al. (hereinafter “Chhabra”)

Claim 13
Lau teaches a face unlocking device, [e.g. Lau; Fig 2. Item 200 “Mobile Device”] comprising:
an image acquisition module [e.g. Lau; Fig 2. Item 236 “Camera”], configured to acquire image information of an authorized user or real-time image information of a user for unlocking, and perform a face detection on the image information of the authorized user or the real-time image information of the user for unlocking, to generate a facial image of the authorized user or a real-time facial image of the user for unlocking [e.g. Lau; Para. 0070-0071, 0107-0108 – Lau discloses acquisition of image information and face detection of the captured image or video. ]
a facial feature extraction module [e.g. Lau; Fig 2. Item 212 “Facial recognition and/or user authentication tool”], configured to extract a facial feature based on the facial image of the authorized user or the real-time facial image of the user for unlocking, to obtain a facial image feature of the authorized user or a real-time facial feature of the user for unlocking; [e.g. Lau; Para. 0110, 0113 – Lau discloses extraction of facial features and generation of facial vectors from the features.]
a storage medium module [e.g. Lau; Fig 2. Item 220 “Memory”], configured to store the facial image feature of the authorized user in a face database; [e.g. Lau; Para. 0080 – Lau discloses storage of the facial features.]
a face comparison module [e.g. Lau; Fig 2. Item 212 “Facial recognition and/or user authentication tool”], configured to perform search and comparison on the real-time facial feature in the face database to obtain an identity recognition result, [e.g. Lau; Para. 0080, 0085 – Lau discloses storage of the facial recognition.] and determine whether to perform scene recognition according to the identity recognition result;
a physical lock control module, configured to control a lock state of a physical device according to the identity recognition result or the scene recognition result. [e.g. Lau; Para. 0081 – Lau discloses unlocking the device for the authorized user or keeping the device locked for an unauthorized user.] 

While Lau teaches the device of claim 1 Lau fails to explicitly teach detecting if a user is under duress. More specifically Lau fails to teach the claimed limitations of: 
“a scene recognition module, configured to recognize a scene in the real-time image information to obtain a scene recognition result” 
“wherein the scene recognition comprises extracting a scene image feature according to the real-time image information and inputting a pre-trained model to obtain the scene recognition result to indicate safety or danger” 

however, Chhabra teaches determining that a user is under duress after authentication:
a scene recognition module [e.g. Chhabra; Fig 2. Item 216 “Risk Classifier Module”], configured to recognize a scene in the real-time image information to obtain a scene recognition result; [e.g. Chhabra; Para. 0021, 0040, 0047, 0049, 0050 – Chhabra discloses detecting if the user is under duress.]
wherein the scene recognition comprises extracting a scene image feature according to the real-time image information and inputting a pre-trained model to obtain the scene recognition result to indicate safety or danger. [e.g. Chhabra; Para. 0021, 0040, 0047, 0049, 0050 – Chhabra discloses collecting sensor information from the real-time image information after a user has been authenticated and inputting individual sensor information (e.g. extracted scene image features) into various distinct risk classifiers (e.g. pre-trained models).]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, “a scene recognition module, configured to recognize a scene in the real-time image information to obtain a scene recognition result” in the invention as disclosed by Lau in order to improve user security and the invention has compatibly with already existing biometric authentication measures as specified by Chhabra Para. 0013.

Claim 14:
Lau as modified by Chhabra teaches the face unlocking device according to claim 13, further comprising: an alarm module [e.g. Chhabra; Fig 2. Item 218 “Risk Actuator Module”],  configured to perform alarming according to the scene recognition result; wherein the alarming comprises sending alarm information or triggering an alarm bell, and the alarm information comprises at least one of the scene recognition result, the real-time image information or location information. [e.g. Chhabra; Para. 0053 – Chhabra discloses generating an alarm, alert, log event (e.g. sending alarm information according to the scene recognition result).]


Claim 15:
Lau teaches the face unlocking device according to claim 13, wherein the image acquisition module comprises:
an image information receiving module [e.g. Lau; Fig 2. Item 212 “Facial recognition and/or user authentication tool”], configured to receive the image information of the authorized user or the real-time image information of the user for unlocking; [e.g. Lau; Para. 0076 – Lau discloses a capture screen e.g. receiving image information.]
a framing module [e.g. Lau; Fig 2. Item 212 “Facial recognition and/or user authentication tool”], configured to perform video image framing on video data in the image information of the authorized user or the real-time image information of the user for unlocking; [e.g. Lau; Para. 0076 – Lau discloses framing the capture screen.]
a face detection module [e.g. Lau; Fig 2. Item 212 “Facial recognition and/or user authentication tool”], configured to perform a face detection and tracking on a single-frame image output by the image information receiving module or each frame of multi-frame images output by the framing module, and generate the facial image of the authorized user or the real-time facial image of the user for unlocking; [e.g. Lau; Para. 0089– Lau discloses face detection and capturing the image.]and
an obtaining determination module [e.g. Lau; Fig 2. Item 212 “Facial recognition and/or user authentication tool”], configured to determine whether the real-time image information of the user for unlocking comprises facial information, and in a case where the real-time image information of the user for unlocking comprises facial information, the face detection module generates the corresponding real-time facial image of the user for unlocking, and where the real-time image information of the user for unlocking does not comprise facial information, continue to acquire the real-time image information of the user for unlocking. [e.g. Lau; Para. 0089– Lau discloses capturing the image only if a face is detected, if not run continuously to analyze what is displayed in the capture screen.]

Claim 16:
Lau teaches the face unlocking device according to claim 13, wherein the facial feature extraction module comprises:
a facial feature dimension reduction module [e.g. Lau; Fig 2. Item 212 “Facial recognition and/or user authentication tool”], configured to reduce a dimension of the real-time facial feature of the user for unlocking after the real-time facial feature of the user for unlocking is generated. [e.g. Lau; Para. 0110, 0113 – Lau discloses extraction of facial features and generation of facial vectors from the features (e.g. reduce a dimension of the facial feature).]


Claim 17:
Lau teaches the face unlocking device according to claim 13, wherein the storage medium module is further configured to store the facial image of the authorized user in the face database. [e.g. Lau; Para. 0086– Lau discloses storage of the authorized users locally.]



Claim 18:
Lau and Chhabra teaches the face unlocking device according to claim 13, wherein the face comparison module comprises:
a face search module, configured to perform the search and comparison on the real-time facial feature of the user for unlocking in the face database, to obtain a search result, wherein the search result refers to a result with a highest similarity score obtained by performing the search and comparison on the real-time facial feature in the face database; [e.g. Lau; Para. 0117-0118 – Lau discloses searching for similar images based on a comparison of the facial features.]
an identity recognition module, configured to obtain the identity recognition result according to the search result and a recognition threshold; [e.g. Lau; Para. 0119-0120 – Lau discloses identifying the user based on the closest reference image and a threshold.] and
a scene recognition determination module [e.g. Chhabra; Fig 2. Item 216 “Risk Classifier Module”], configured to determine whether to perform the scene recognition according to the identity recognition result. [e.g. Chhabra; Para. 0049 – Chhabra discloses performing risk classification only if it is determine authentication succeeds.]

Regarding claims 2, 4, 6, 7, 9, 10-12, 19 and 20 they are method, device and manufacture claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons. Additionally, Lau discloses preprocessing the image in Figure 14 Item 1410 and Paragraphs 0099-0106
Claim 3:
Lau as modified by Chhabra teaches the face unlocking method according to claim 2, wherein determining whether to unlock comprises: in a case where the scene recognition result indicates safety, performing unlocking; [e.g. Chhabra; Fig. 3 Item 316, Para. 0052.] and in a case where the scene recognition result indicates danger, performing at least one of alarming or not performing unlocking. [e.g. Chhabra; Fig. 3 Item 320, Para. 0053.]

Claim 8:
Lau as modified by Chhabra teaches the face unlocking method according to claim 7, wherein determining whether to perform the scene recognition comprises: in a case where the identity recognition result is none, not performing the scene recognition; [e.g. Chhabra; Fig. 3 Item 316, Para. 0052.] and in a case where the identity recognition result is the search result, performing the scene recognition. [e.g. Chhabra; Fig. 3 Item 320, Para. 0053.] 

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please check attached PTO-892 form for any additional references.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432